Citation Nr: 1510968	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility from February 13, 2012, to February 15, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This appeal comes before the Board of Veterans' Appeals from an administrative decision by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System.  The Board notes that the VA approved the costs associated with services provided from February 8, 2012, to February 12, 2012, but denied payment of or reimbursement for the costs associated with the care provided from February 13, 2012, to February 15, 2012.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


FINDINGS OF FACT

1.  On February 8, 2012, the Veteran was admitted to the BryanLGH Medical Center, in Lincoln, Nebraska, for emergency hospital care, surgery, and treatment until the Veteran was released from that care on February 15, 2012; it would not have been safe for the Veteran to be transferred to a VA facility prior to his discharge on February 15, 2012.
 
2.  A VA facility was not feasibly available to provide the necessary emergency hospital care, surgery, and treatment on February 8, 2012. 

3.  The Veteran was enrolled in the VA Health Care System as of February 8, 2012, and had received treatment at a VA treatment facility during the 24 months preceding that date. 

4.  The Veteran is financially liable to the provider of the emergency hospital care, surgery, and treatment on February 8, 2012, to February 15, 2012.
 
5.  The Veteran does not have insurance to defray all or part of the costs of the emergency hospital care, surgery, and treatment from February 8, 2012, to February 15, 2012.
 
6.  The Veteran has no remedy against a third party for payment of all or part of the costs of the emergency hospital care, surgery, and treatment from February 8, 2012, to February 15, 2012.
 
7.  At the time of the emergency hospital care, surgery, and treatment from February 8, 2012, to February 15, 2012, the Veteran was not service-connected for any disability and is not eligible for reimbursement pursuant to 38 U.S.C.A. § 1728 (West 2014).


CONCLUSION OF LAW

The criteria payment of or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility on February 13, 2012, to February 15, 2012, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000 -08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment of or reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014).

Factual Background and Analysis

The Veteran claims entitlement to reimbursement for or payment of the costs associated with emergency medical care received at BryanLGH Medical Center in Lincoln, Nebraska from February 8, 2012, to February 15, 2012.  As noted above, VA health care system partially granted the claim for emergency care received from February 8, 2012, to February 12, 2012.  It denied the claim for the period from February 13, 2012, to February 15, 2012, on the basis that the Veteran was medically stable for transfer to a VA treatment facility.

February 2012 BryanLGH Medical Center treatment records indicate the Veteran was admitted after being found unresponsive at work due to a syncopal episode and was assessed with atherosclerotic coronary artery disease.  He underwent coronary bypass graft surgery on February 10, 2012.  A February 13, 2012, treatment record notes the Veteran's heart size and pulmonary vascularity were unchanged and provides an impression of stable chest.  An additional February 13, 2012, treatment record reports the Veteran's right jugular catheter and chest tubes had been removed, the lungs appeared well-expanded, and the impression was postoperative changes, no acute pulmonary process seen.  A discharge summary indicates the Veteran had post-operative symptoms of paroxysmal atrial fibrillation, nausea, and vomiting and was discharged in stable condition on February 15, 2012.

The Veteran submitted statements that he was not able to travel to the Omaha VA Medical Center due to triple bypass surgery a few days prior.  

The Board notes that for purposes of payment or reimbursement under 38 U.S.C.A. § 1725, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  38 U.S.C.A. § 1725(f)(1)(C)(i) (2014).  The Board finds that the Veteran's treatment constituted emergency treatment throughout the period of the claim because evidence of record fails to show that the Veteran was medically stable and able to be discharged or safely transported for continued treatment at a VA facility.  See 38 C.F.R. § 17.1001(d).  The Board notes that the treatment records indicate an impression of stable chest on February 13, 2012, but there is no notation that the Veteran was in stable condition until his discharge on February 15, 2012.  

The record also reflects that all of the other criteria for payment of or reimbursement for the expenses incurred have been met.  Accordingly, the Veteran is entitled to the benefit sought on appeal.
 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility from February 13, 2012, to February 15, 2012, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


